Exhibit 10.3

 

Note: Redacted portions have been marked with *****. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

 

December 10, 2008

 

*****

*****

*****

*****

*****

*****

*****

 

Re:                               Revolving Credit Agreement

 

Ladies and Gentlemen:

 

1.             Please refer to that certain Second Amended and Restated
Revolving Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) among
CLST Asset Trust II, a Delaware statutory trust (“Trust II”), *****, a Delaware
statutory trust (“Trust I”), *****, a Delaware limited liability company
(“*****”), *****, a Delaware limited partnership (“Originator”), *****, a Nevada
limited liability company (“Servicer”; together with Trust I, *****, ***** and
Originator, “***** Entities”), *****, the lenders party thereto as of the date
hereof (“Lenders”), *****, as the administrative agent for the Lenders (in such
capacity, “Agent”), U.S. Bank National Association, as the collateral custodian
(“Collateral Custodian”), and Lyon Financial Services, Inc. (d/b/a U.S. Bank
Portfolio Services), as the backup servicer (“Backup Servicer).  All capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Agreement.

 

2.             (a)           The parties hereto hereby agree that Trust II, as a
Borrower under the Agreement, may during the 364 days following the date of this
letter agreement have Loans Outstanding attributable to it of up to a maximum
amount of $15,000,000 at any one time (it being understood that following such
364-day period Trust II shall not increase the Loans Outstanding attributable to
it).   The ***** Entities shall take such steps as shall be commercially
reasonable to assure that an aggregate of not less than $15,000,000 of credit is
available to Trust II under the Agreement at all time prior to the passage of
365 days from the date hereof.

 

(b)           Trust II hereby notifies the ***** Entities that it shall purchase
from Trust I or *****, or a combination thereof, at least $2,000,000 of
Receivables under the Purchase Agreement during December 2008 and January and
February 2009.  Any purchases during such period in excess of $2,000,000 in the
aggregate will require the consent of CLST Financo, Inc. (“Financo”).  Within
the first five days of each calendar month (commencing January 2009), Trust II
and Financo shall jointly notify the ***** Entities in writing of the dollar
amount of Receivables Trust II thereby commits to purchase from Trust I or
*****, or a combination thereof, under the Purchase Agreement during a period of
not less than the following two

 

--------------------------------------------------------------------------------


 

calendar months; provided that during the first three calendar months, such
notice shall be of purchases in addition to those contemplated in the first
sentence of this Section 2(b).

 

In addition, unless CLST Financo, Inc. (“Financo”) shall otherwise agree, Trust
II shall not be obligated, and the ***** Entities shall not cause it to become
so obligated, to enter into transactions resulting in Loans Outstanding to Trust
II requiring contributions to the capital of Trust II by CLST Asset II, LLC
(“Asset II”) in excess of $2,000,000 in the aggregate.

 

(c)           Trust II shall on each Payment Date pay Trust I and ***** an
amount equal to the CLST Fee, which payment shall be divided equally between
Trust I and *****; provided, however, in the event that on any Payment Date
funds are to be distributed by Servicer to Trust II pursuant to Section 2.7 or
2.8 of the Agreement, Servicer shall direct the Collateral Custodian to pay the
applicable CLST Fee to Trust I and ***** from such funds, with only the balance
of such CLST Fee being paid directly by Trust II.

 

“CLST Fee” means, for each Accrual Period, the sum of the products (for each day
during such Accrual Period) of:

 

CFR x P x 1

                 D

 

where:

 

CFR        =              the CLST Fee Rate on such day;

 

P              =              the CLST Loans on such day; and

 

D             =              360.

 

“CLST Fee Rate” means (i) with respect to that portion of the CLST Loans equal
to or below $10,000,000, a per annum interest rate equal to 0.50%; and (ii) with
respect to that portion of the CLST Loans in excess of $10,000,000 a per annum
interest rate equal to 1.50%.

 

“CLST Loans” means, as of any day, the principal amount of that portion of the
Loans Outstanding that is attributable to Trust II on such day.

 

3.             Trust II shall upon demand pay (without duplication of other
amounts already paid pursuant to this Section 3) each ***** Entity an amount
equal to the applicable CLST Amount.

 

“CLST Amount” means, as of any date of determination for any ***** Entity, an
amount equal to the product of (i) the CLST Percentage as of such date and
(ii) the CLST Costs for such ***** Entity.

 

“CLST Costs” means, for any ***** Entity, any fees, expenses, costs and amounts
(including without limitation the Servicing Fee, the Sub-Servicer Fee, the

 

2

--------------------------------------------------------------------------------


 

Backup Servicing Fee, the Collateral Custodian Fee and any indemnification
obligations and any other joint and several obligations of the Borrowers and/or
Originator) that have been paid by such ***** Entity to the Lenders, the Agent,
the Servicer, any Sub-Servicer, the Backup Servicer, the Collateral Custodian,
the Sourcer or any other Person in connection with the Agreement, the other
Transaction Documents or the Sourcing and Servicing Agreement; provided,
however, CLST Costs shall in no event include (i) any CLST Guaranteed Amounts,
(ii) the Unused Fee or (iii) any fees, expenses, costs or amounts that such
***** Entity has paid to Trust II pursuant to the terms of this letter
agreement.

 

“CLST Guaranteed Amounts” means any Guaranteed Amounts resulting from or arising
in connection with any action (or inaction) of (i) any direct or indirect
principal or equity owner of Trust II or (ii) any Affiliate of any Person
described in clause (i) or any Responsible Officer of such Affiliate.

 

“CLST Percentage” means, as of any date of determination, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the principal
amount on such date of that portion of the Loans Outstanding that is
attributable to Trust II; and (ii) the principal amount on such date of all
Loans Outstanding.

 

4.             Trust I shall upon demand pay (without duplication of other
amounts already paid pursuant to this Section 4) Trust II an amount equal to the
Trust I Amount.

 

“Trust I Amount” means, as of any date of determination, an amount equal to the
product of (i) the Trust I Percentage as of such date and (ii) the Trust I
Costs.

 

“Trust I Percentage” means, as of any date of determination, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the principal
amount on such date of that portion of the Loans Outstanding that is
attributable to Trust I; and (ii) the principal amount on such date of all Loans
Outstanding.

 

“Trust I Costs” means any fees, expenses, costs and amounts (including without
limitation any indemnification obligations and any other joint and several
obligations of the Borrowers) that have been paid by Trust II to the Lenders,
the Agent, the Servicer, any Sub-Servicer, the Backup Servicer, the Collateral
Custodian, the Sourcer or any other Person in connection with the Agreement, the
other Transaction Documents; provided, however, Trust I Costs shall in no event
include fees, expenses, costs or amounts that Trust II has paid to Trust I
pursuant to the terms of Section 3.

 

5.             ***** shall upon demand pay (without duplication of other amounts
already paid pursuant to this Section 5) Trust II an amount equal to the *****
Amount.

 

“***** Amount” means, as of any date of determination, an amount equal to the
product of (i) the ***** Percentage as of such date and (ii) the ***** Costs.

 

“***** Percentage” means, as of any date of determination, the percentage
equivalent of a fraction, (i) the numerator of which is equal to the principal

 

3

--------------------------------------------------------------------------------


 

amount on such date of that portion of the Loans Outstanding that is
attributable to *****; and (ii) the principal amount on such date of all Loans
Outstanding.

 

“***** Costs” means any fees, expenses, costs and amounts (including without
limitation any indemnification obligations and any other joint and several
obligations of the Borrowers) that have been paid by Trust II to the Lenders,
the Agent, the Servicer, any Sub-Servicer, the Backup Servicer, the Collateral
Custodian, the Sourcer or any other Person in connection with the Agreement, the
other Transaction Documents; provided, however, ***** Costs shall in no event
include fees, expenses, costs or amounts that Trust II has paid to *****
pursuant to the terms of Section 3.

 

6.             Trust II shall upon demand pay each Guarantor and any applicable
***** Entity an amount equal to the CLST Guaranteed Amounts that have been paid
or are at such time due and payable by such Guarantor or such ***** Entity.

 

7.             All amounts that are due pursuant to Sections 2 through 6 but
unpaid hereunder shall bear interest, payable to the applicable payee on demand,
computed at a rate equal to 10% per annum; provided that such interest rate
shall not at any time exceed the maximum rate permitted by Applicable Law.

 

8.             In the event that (i) the Termination Date has been declared by
the Administrative Agent following an Event of Default caused by the action (or
inaction) of any ***** Entity or arising from any Collateral owned by any *****
Entity and (ii) the Administrative Agent has thereafter realized on any
Collateral owned by Trust II (clauses (i) and (ii) together, a “***** Default”),
such ***** Entity shall upon demand pay Trust II an amount equal to the CLST
Loss.

 

“CLST Loss” means, with respect to any ***** Default, an amount equal to what
Trust II would have received on the applicable Collateral but for the occurrence
of the ***** Default (including interest on such Collateral as provided in
Section 10).

 

9.             In the event that (i) the Termination Date has been declared by
the Administrative Agent following an Event of Default caused by the action (or
inaction) of Trust II or arising from any Collateral owned by Trust II and
(ii) the Administrative Agent has thereafter realized on any Collateral owned by
Trust I or ***** (clauses (i) and (ii) together, a “CLST Default”), Trust II
shall upon demand pay Trust I and/or *****, as applicable, an amount equal to
the applicable ***** Loss.

 

“***** Loss” means, with respect to any CLST Default, an amount equal to what
Trust I or *****, as the case may be, would have received on the applicable
Collateral but for the occurrence of the CLST Default (including interest on
such Collateral as provided in Section 10).

 

10.           All amounts that are due pursuant to Sections 8 and 9 but unpaid
hereunder shall bear interest, payable to the applicable payee on demand,
computed at a rate such that the payee shall receive from the payor an amount
(based on the internal rate of return for the applicable Receivables) equal to
what the payee would have received but for the ***** Default

 

4

--------------------------------------------------------------------------------


 

or CLST Default, as the case may be.  Notwithstanding anything in this letter
agreement to the contrary, in the event an Event of Default was caused by the
action (or inaction) of both (i) any ***** Entity and (ii) Trust II, the
provisions of Sections 8 and 9 shall not apply.

 

11.           Each demand for payment under this letter agreement shall include
or be accompanied by a written invoice setting forth in reasonable detail the
basis for and the calculation of the applicable amounts.  All amounts due under
this letter agreement shall be paid no later than 2:00 p.m. (New York time) on
the day when due in lawful money of the United States in immediately available
funds and any amount not received before such time shall be deemed received on
the next Business Day.  All interest due hereunder shall be calculated for the
actual number of days elapsed, using a daily rate determined by dividing the
annual rate by 360.

 

12.           Notwithstanding anything to the contrary herein, if at any time
any payment, or any part thereof, made in respect of this letter agreement is
rescinded or must otherwise be restored or returned by the payee upon the
insolvency, bankruptcy or reorganization of the payor or any of its affiliates,
or otherwise, the provisions of this letter agreement will forthwith be
reinstated in effect, as though such payment had not been made.  This letter
agreement shall survive the termination of the Agreement, the other Transaction
Documents and the Sourcing and Servicing Agreement.

 

13.           During the term of the Transaction Documents, and each of them,
the ***** Entities will not permit any amendment or modification of such
Transaction Documents, nor grant any waiver thereunder, that materially affects
the rights, duties or obligations of Trust II, without the consent of Financo,
which consent will not be unreasonably withheld or delayed, but may be withheld
by Financo if such amendment, modification or waiver could reasonably be
expected to adversely affect the financial interests of Financo.

 

14.           During the first 364 days of the term of this letter agreement,
the ***** Entities will use commercially reasonable efforts to respond favorably
to requests by Financo that Persons become Approved Sellers or Dealers and that
consumer loans created or originated by such Persons become Receivables.

 

15.           As reasonably requested by Financo, the parties to this letter
agreement shall take such steps as shall be commercially reasonable to assure
that the Collateral Custodian and any other Person who shall possess or control
Collateral pursuant to the Transaction Documents shall appropriately note on its
books and records the ownership by Trust II of Collateral owned by it.

 

16.           During the term of the Transaction Documents, and for not less
than 18 months thereafter, the ***** Entities shall provide Financo and its
auditors with such access to books, records and data processing equipment as
they shall reasonably request in connection with the preparation of the
financial statements of Financo and its Affiliates, in the audit thereof or the
provision of attest services by auditors with regard thereto.  The provisions of
this Section 16 shall not modify any of the obligations of any of the parties to
this letter agreement under any confidentiality agreement existing as of the
date hereof or entered into in the future.

 

5

--------------------------------------------------------------------------------


 

17.           The ***** Entities will not, without the consent of Financo,
intentionally permit the allocation of Receivables for purchase pursuant to the
Transaction Documents in a manner that, with respect to any thirty (30) day
period, has the effect of discriminating as to asset quality or material terms
of such Receivables among ***** and Trust I, on the one hand, and Trust II on
the other.

 

18.           For the avoidance of doubt, Trust II hereby acknowledges that it
is a Borrower under the Agreement and affirms its obligations as a Borrower
under the Agreement and the other Transaction Documents (including without
limitation any provisions providing for cross-collateralization).

 

19.           This letter agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to conflict of laws and each party hereto consents to the exclusive jurisdiction
of the courts sitting in the City of New York, Burrough of Manhattan, with
respect to all disputes arising from or related to this letter agreement.  This
letter agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

[Signature pages follow]

 

6

--------------------------------------------------------------------------------


 

Please confirm your acknowledgement of the foregoing provisions by executing the
acknowledgment on the following signature page.

 

            Very truly yours,

 

 

CLST ASSET TRUST II

 

 

 

By:

*****,
not in its individual capacity but solely
as statutory trustee

 

 

 

 

 

By:

/s/ *****

 

Name:   *****

 

Title:     Vice President

 

 

 

CLST FINANCO, INC.

 

 

 

 

 

By:

/s/ Robert Kaiser

 

Name:  Robert Kaiser

 

Title:    President

 

S-1

--------------------------------------------------------------------------------


 

Acknowledged and agreed to as of the date first written above.

 

*****

 

By: *****, as General Partner

 

By: *****, its sole member

 

 

 

By:

/s/ *****

 

Name:    *****

Title:      President

 

*****

 

By: *****, its sole member

 

 

 

By:

/s/ *****

 

Name:    *****

       Title:      President

 

*****

 

 

 

By:

/s/ *****

 

Name:    *****

              Title:      President

 

*****

 

By:  *****, not in its
individual capacity but solely as statutory trustee

 

By:       

/s/ *****

 

Name: *****

Title:   Vice President

 

*****, individually

 

 

By:

/s/ *****

 

Name: *****

 

 

S-2

--------------------------------------------------------------------------------